UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6284



STEPHEN D. PAYNE, a/k/a John Adams,

                                            Plaintiff - Appellant,

          versus

WARDEN SMITH; LIEUTENANT R. DOT; NURSE LEWIS,
L.P.N.; INDIAN CREEK CORRECTIONAL CENTER
SECURITY AND MEDICAL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-96-1098-2)

Submitted:   May 29, 1997                  Decided:   June 10, 1997

Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen D. Payne, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion to reconsider the dismissal without prejudice of his 42 U.S.C.

§ 1983 (1994) complaint. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Payne v. Smith, No.
CA-96-1098-2 (E.D. Va. Feb. 12, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2